Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/727,384 and RCE filed on 11/01/2021. Claims 1 and 9 have been amended. Claim 2 has been canceled. Claims 1 and 3-12 remain pending in the application.

Claim Rejections - 35 USC § 103
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1  and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Patent 9,114,794) in view of Tanihata (Publication No.: JP 2000-40536).

Claim 1 A method for preheating a battery of an electrically driven motor vehicle (Abstract; col.8, ll.10-11; col.8, ll.37-44), the method comprising:
controlling a charging process of the battery such that a minimum temperature of the battery is reached at a departure time of the motor vehicle without applying heat from an external source (a user/driver inputs a battery conditioning temperature/target battery temperature/warm temperature threshold (minimum temperature of the battery) and a departure time; a controller 26 receives the users input information and uses an algorithm to create a charging profile that includes a target battery temperature for when the vehicle is scheduled to be taken off charge/departure time (controlling a charging process of the battery such that a minimum temperature of the battery is reached at a departure time of the motor vehicle without applying heat from an external source) – col.2, ll.1-31; col.8, ll.10-12; col.11, ll.38-57; col.12, ll.27-32; Figs.1, 3),
wherein during the charging process of the battery, a temporal profile of a charging current of the battery is controlled in order to heat the battery to the minimum temperature at the departure time by the charging current (the battery is conditioned to a target battery temperature according to a charging profile based on a user initiated request for vehicle conditioning; algorithm uses the user inputs to create a charging profile to charge the battery, using direct current (DC), for the vehicle that includes, the target battery temperature, and the  departure time for when the vehicle is scheduled to be taken off charge/departure time - col.1, ll.48-31; col.2, ll.6-19; col.4, ll.47-59; col.9, ll.1-5; col.9, ll.49-55; col.12, ll.14-26; Figs.1, 3);
Claim 8 A charging apparatus of an electrically driven motor vehicle (Abstract; col.8, ll.10-11; col.8, ll.37-44; Fig.1), the charging apparatus comprising:
a first interface to a temperature sensor for measuring a temperature of a battery of the vehicle (each cell 104 may have an associated temperature sensor 108 that is configured to measure the cell temperature; the temperature sensor 108 is in communication with the controller 106 such that the controller 106 also monitors the battery 102 temperature by monitoring each cell temperature - col.5, ll.52-62; Fig.2),
a second interface for receiving a set departure time (a user interface 60 may include features that permit a user to enter requirements or desired operating or charging parameters, for example, a departure time, of the vehicle, or other vehicle operating parameters into the controller 26. The user interface 60 may include a touch screen interface, a wireless connection to a remote station, such as a mobile device or computer, and other input interfaces as are known in the art - col.3, ll.53-61; col.4, ll.4-7; Fig.1), and
a control unit (a controller 26/110 – Figs.1-2) for setting a charging process and a discharging process of the battery based on the detected temperature and the set departure time, wherein:
the control unit controls a charging process of the battery such that a minimum temperature of the battery is reached at a departure time of the motor vehicle without applying heat from an external source (a user/driver inputs a battery conditioning temperature/target battery temperature/warm temperature threshold (minimum temperature of the battery) and a departure time; a controller 26 receives the users input information and uses an algorithm to create a charging profile that includes a target battery temperature for when the vehicle is scheduled to be taken off charge/departure time (controlling a charging process of the battery such that a minimum temperature of the battery is reached at a departure time of the motor vehicle without applying heat from an external source) – col.2, ll.1-31; col.8, ll.10-12; col.11, ll.38-57; col.12, ll.27-32; Figs.1, 3), and 
during the charging process of the battery, a temporal profile of a charging current of the battery is controlled in order to heat the battery to the minimum temperature at the departure time by the charging current (the battery is conditioned to a target battery temperature according to a charging profile based on a user initiated request for vehicle conditioning; algorithm uses the user inputs to create a charging profile to charge the battery, using direct current (DC), for the vehicle that includes, the target battery temperature, and the  departure time for when the vehicle is scheduled to be taken off charge/departure time - col.1, ll.48-31; col.2, ll.6-19; col.4, ll.47-59; col.9, ll.1-5; col.9, ll.49-55; col.12, ll.14-26; Figs.1, 3).
With respect to claims 1 and 8 King does not explicitly describe the controller for controlling both the charging process and a discharging process.
As to claims 1 and 8 Tanihata in combination with King describes the controller for controlling both the charging process and a discharging process (when the battery is charged or discharged, the battery generates heat internally; therefore, according to the present invention, the battery can be directly heated from the inside by positively charging or discharging the battery when the battery temperature is low, using a controller 10 – [0006], ¶¶ 2, 6; page 3, ¶¶ 8-10; page 4, ¶¶ 2-6).

5.  As to claim 3-7 and 9-12 King in combination with Tanihata recites:
Claim 3 The method, wherein the departure time of the motor vehicle is set by a user (col.2, ll.1-6; col.4, ll.4-7; Fig.1), and the battery is preheated depending on the departure time (col.2, ll.1-31; col.8, ll.10-12; col.11, ll.38-57; col.12, ll.27-32; Figs.1, 3);
Claim 4 The method, wherein the battery is preheated such that the minimum temperature of the battery is maintained continuously (col.2, ll.1-31; col.8, ll.10-12; col.11, ll.38-57; col.12, ll.27-32; Figs.1, 3);
Claims 5, 10 The method/apparatus, wherein electrical energy is fed to an electricity grid during the discharging process from the battery, which battery is connected to the electricity grid by a charging device of the motor vehicle (col.4, ll.47-67; col.5, ll.1-12; col.10, ll.54-67); 
Claim 6 The method, wherein a temperature of the battery is measured, and the charging process and/or the discharging process is controlled or regulated depending on the measured temperature (col.1, ll.28-42; col.2, ll.1-31; col.3, ll.19-25; col.5, ll.52-62; col.8, ll.10-12; col.11, ll.38-57; col.12, ll.27-32; Figs.1, 3);
Claims 7, 11-12 The method/apparatus, wherein the vehicle is an electric vehicle or a hybrid vehicle (col.1, ll.13-24; col.2, ll.54-67; col.3, ll.1-25);
Claim 9 The charging apparatus further comprising a third interface to a control device of the motor vehicle for operating an air-conditioning system during the discharging process (col.4, ll.14-35; col.5, ll.63-67; col.6, ll.1-3; col.6, ll.48-67; col.7, ll.1-8).

REMARKS
6.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 103.
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
Applicant's arguments filed on 11/01/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1 and 3-12, as set forth above in the instant Office Action.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851